Neely, Justice,

dissenting:

There are so many flaws in the majority opinion in this case that one hardly knows where to begin. Some of these problems come within the broad constitutional category of indefensible court intervention and othefs descend to the level of simple procedure.
The Court has completely turned upside-down traditional rules about burden of proof. In our system of law, it has long been thought (apparently erroneously) that the petitioner or plaintiff has the burden of proving his case by a preponderance of the evidence. However, in this case the Court requires respondents to prove that their actions are necessary. (Note, necessary, not lawful. The Court does not question the legality of such an act by the Governor). That this approach is backwards becomes acutely apparent in light of what this Court has previously characterized as “the universally accepted legal maxim that unless proved otherwise there is a presumption of the validity of acts done by a political officer,” see State ex rel. Karnes v. Dadisman, 153 W.Va. 771, 172 S.E.2d 561, 567 (1970).
In this case the Court implies that the Governor must build the sort of record which an administrative agency needs to compile to withstand appellate review whenever he exercises his discretion under W. Va. Code, 5A-2-23 [1969]. I have searched Davis on Administrative Law, W. Va. Code, 29A-1-1 et seq. and elsewhere, and find no mention of governors. The rather pervasive silence conerning requirements that governors compile exhaustive records (the only purpose of which could possible be judicial review) leads me to infer that conceivably the general law of the United States is that the political decisions of executives do not require supporting records. While this may seem strange, it appears to be the law.
To reach its determination, the Court initially concludes that education is a constitutionally protected right under W. Va. Const., art. XII, § 1. This is a reasonable conclusion. However, what is not a reasonable conclusion is that a two percent reduction in educational expenditures during one quarter of one school year will cause a previously thorough *83and efficient school system to become less than thorough and efficient. If that were shown, then conceivably this Court would be entitled to intervene, but in the case before us the petitioner has made no factual showing. Absolutely no evidence has been presented to support either the petitioner’s allegation that the Governor’s action places the system of public schools below a “thorough and efficient” threshold or the Court’s conclusion in that regard. The majority’s analogy to the school desegregation cases is inapposite. At least in those cases the petitioners were required to and did demonstrate a prima facie case of state sanctioned segregation. The petitioner in this case has merely sent its counsel to bleat and look aggrieved.
The classic method courts use to substitute their judgment for that of elected officials is to create insurmountable procedural hurdles to executive action, and then find that there just was not quite enough “due process” to propel the executive over the hurdles. This is exactly what the Court has done in this case. In cases involving independent administrative agencies judicial review provides a necessary democratizing check on decisions made by officials who are neither democratically elected nor popularly responsive, see State ex rel. Joint Committee v. Bonar, 159 W. Va. 416, 230 S.E.2d 629, 636 (1976) (Neely, J., dissenting). But in this case we are dealing neither with an administrative decision nor a decision made by an unresponsive, non-elected official. The decision in this case was made by the Governor, the State’s foremost democratically elected official and its chief executive officer, in the exercise of the discretionary authority granted him by a democratically elected legislature. Despite this fact the Court is requiring the Governor to prepare a record for review, but I submit that there is no record that the Governor could have made which would ever satisfy the Court’s majority. In imposing this requirement by judicial fiat on top of the explicit language of W. Va. Code, 5A-2-23 [1969], the Court has over-stepped the bounds imposed on the judiciary by W. Va. Const., art.V, § 1.
In construing Code, 5A-2-23 [1969] in Board of Education v. Board of Public Works, 144 W. Va. 593, 109 S.E.2d 552, 559 *84(1959), this Court said it should be read in concert with its companion sections, now Code, 5A-2-22,24 and 25 [1969]. So should we now. These sections are reasonably calculated to assure that the State does not spend more money than it takes in. Unlike the federal government, the State of West Virginia is not entitled to print money. In the event of relatively discreet shortfalls in State income, Code, 5A-2-23 [1969] provides for across-the-board reductions in general revenue expenditures. Code, 5A-2-25 [1969] is designed to deal with catastrophic revenue shortfalls and it establishes essentially bankruptcy priorities for expenditure reductions. It is apparent that Code, 5A-2-23 envisaged exactly the type of short-term financial problem which the 1981 coal strike portended, and provided an easy and equitable mechanism for maintaining financial integrity. However, when that mechanism is invoked, the statute requires that expenditures be reduced “equally and pro rata.” The Court in its decision today in effect exempts educational expenditures from that requirement.
In holding that Code, 5A-2-23 [1969] is constitutional, this Court said that “the appropriation of public money is an exclusively legislative function but the expenditure of the money appropriated is an administrative function which, except as to money appropriated for the legislature and judiciary, is to be exercised by the executive department of government,” see Board of Education v. Board of Public Works, 144 W.Va. 593, 109 S.E.2d 552, 559 (1959). It should be added that neither the appropriation nor the expenditure of public money is a judicial function, a novel idea these days, but one which would appear to merit occasional attention. See Pauley v. Kelly, 162 W. Va. 672, 255 S.E.2d 859 (1979) (Neely, J., dissenting). Code, 5A-2-23 [1969] gives the governor authority to reduce expenditures and requires that such reductions be made pro rata. In the leading case of Slack v. Jacob, 8 W.Va. 612, 664 (1875), this Court held: “As to all authority specially confided to the governor, whether by the constitution or by statute, it will be presumed that reasons of a conclusive nature required it to be so confided as an authority properly and peculiarly, if not exclusively, pertaining to the executive department, and therefore not *85subject to coercion by judicial powers.” See, too, State ex rel. Bache & Co. v. Gainer, 154 W.Va. 499, 177 S.E.2d 10, 17 (1973). Similarly, in Danielly v. City of Princeton, 113 W. Va. 252, 167 S.E. 620, 622 (1933), cited at State ex rel. State Bldg. Comm’n. v. Bailey, 151 W. Va. 79, 150 S.E.2d 449, 455 (1966), the Court noted that “whenever a subject is committed to the discretion of the legislative or executive department, the lawful exercise of that discretion cannot be controlled by the judiciary.” I recognize that all these cases were written prior to 1977, the “A.D.” of recorded West Virginia judicial history; however, I include them to add the appearance of authority to this opinion.
It has not been alleged by petitioners or the maj ority that the Governor’s act was anything other than the lawful exercise of the discretion granted him by the Legislature. How could they? If the Governor had reduced all expenditures in State government except those for education, then he would have violated the express mandate of Code, 5A-2-23 [1969], which requires that all expenditures be cut equally. But he did not do that. It is the Court, not the Governor, which is acting illegally.
The Court today utterly confounds fundamental principles of equal protection. Equal protection is the theory that lies behind the requirement of pro rata reductions. The Legislature was careful to assure that the Governor could not simply cut out expenditures for mental health, prisons, and similar programs which serve the politically powerless. Instead, the statute requires the Governor to treat all recipients of the State’s bounty equally. Equal protection forces the politically powerful to protect the politically powerless from self-interest alone.
The situation facing the Court in the case at bar is the opposite of one which calls for a judicial redress between the powerful and powerless. This case presents nothing more than a well-organized, vested interest’s raid on the State Treasury at the expense of other legitimate, but unorganized, powerless and possibly incompetent constituencies. In oral argument before this Court, the greatest damage that petitioner could show would result to our school system from the Governor’s expenditure reductions *86is that fewer substitute teachers would be hired temporarily, existing personnel would be required to work harder temporarily, and certain programs for adult education would be curtailed temporarily. There was no showing that children’s education would suffer, only that educators would suffer.
If the Governor were permitted by Code, 5A-2-23 [1969] to reduce expenditures on anything but a pro rata basis, then he could rearrange legislative priorities. We have now required him to do just that. In the past, this Court has been sensitive to the executive and legislative branches’ subverting one another’s programs, see State ex rel. Moore v. Blankenship, 158 W.Va. 939, 217 S.E.2d 232 (1975); State ex rel. Brotherton v. Blankenship, 157 W. Va. 100, 207 S.E.2d 421 (1973); State ex rel. Brotherton v. Blankenship, 158 W. Va. 390, 214 S.E.2d 467 (1975). But the Court today thwarts both the legislative and executive branches by breaching the separation of powers and substituting a judicial preference for education over a legislative and executive preference for equality. This is a thoroughly inappropriate exercise of judicial power.
Elsewhere I have written an entire book on where and when courts are entitled to intrude themselves into the political system. See R. Neely, How Courts Govern America, (Yale University Press, New Haven and London, 1981). Rather than express my reasons for why the Court’s action today is inappropriate, I will quote the Court itself:
It is to be noted in this regard that the constitutional structure of this State and of the Nation presupposes the interplay of diverse forces. The extent to which short-term benefits to any community or interest group should be sacrificed in the interest of the long run future welfare of the State as a whole, however that may be envisaged, is always a matter of value judgment and is a decision best resolved through the interplay of opposites which was contemplated by our Constitution in establishing the system of checks and balances between executive and legislative branches. State ex rel. Moore v. Blankenship, 158 W. Va. 939, 217 S.E.2d 232, 240 (1975).
*87For these reasons, I respectfully dissent from the opinion of the Court and I would deny the writ.